Citation Nr: 1521639	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Entitlement to a rating in excess of 10 percent for residuals of a low back injury, strain and sacroiliitis from January 1, 2007 to June 25, 2011 and in excess of 20 percent thereafter.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from July 1981 to October 1991. 
 
This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.
 
This appeal was previously before the Board in May 2010 and April 2012.  The case has been returned to the Board for further appellate consideration.
 
In a July 2013 rating decision, the Appeals Management Center granted entitlement to service connection for fibromyalgia.  As this constitutes a full grant of the benefit sought, this issue is resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
Review of the documents in the Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system reveals a March 2015 Appellant's Brief and VA treatment records relevant to the issue on appeal.
 
 
FINDING OF FACT
 
Since January 1, 2007, the Veteran's residuals of a low back injury, strain and sacroiliitis have not been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or by favorable thoracolumbar ankylosis; severe limitation of motion; severe symptoms of intervertebral disc syndrome; severe lumbosacral strain; or incapacitating episodes of a total duration of at least four weeks.
 
 

CONCLUSION OF LAW
 
Since January 1, 2007, the criteria for a rating of 20 percent, but no higher, for residuals of a low back injury, strain and sacroiliitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2001, September 2006, and October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain, as well as how disability evaluations and effective dates are assigned.  The claim was last readjudicated in a September 2013 supplemental statement of the case.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including VA treatment records, service treatment records, the reports of VA examinations, lay statements, and the testimony at a January 2010 Travel Board hearing.  VA has made the necessary efforts to obtain medical records identified by the Veteran.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
During the Veteran's January 2010 Travel Board hearing, the issues on appeal were explained and questions were asked designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
The Board notes that the March 2013 VA examination was inadequate due to its failure to obtain range of motion findings for the Veteran's service-connected low back disability.  A new VA examination was scheduled in September 2013, and the Veteran failed to appear.  The examination request contained the Veteran's correct and current mailing address, and the April 2012 Board remand informed the appellant of the consequences of failing to report to a VA examination.  The Veteran has not submitted evidence of good cause for his failure to appear or requested that another VA examination be scheduled.  Consequently, evidence that could have been favorable to the Veteran's claims could not be obtained.  The United States Court of Appeals for Veterans Claims has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the Appeals Management Center complied with its duty to assist the Veteran by attempting to provide a VA examination, and another attempt to provide a VA examination is not warranted.
 
Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, the evaluations for the Veteran's low back disability have been "staged," and the issue of entitlement to a rating in excess of 10 percent prior to January 2007 has already been decided in the May 2010 Board decision.  The period from January 1, 2007 to June 25, 2011 and since June 26, 2011 remain on appeal.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2014), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to the absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.
 
The criteria for evaluating diseases or injuries of the spine were amended in September 2002 and September 2003.  When a law or regulation changes after a claim has been filed but before the administrative appeal process is concluded, VA must apply the regulatory version that is more favorable to the veteran.  Therefore, given that the appeal stems from a rating decision which granted entitlement to service connection prior to September 2002 the Board must evaluate the Veteran's claims under the former criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  In the current case, the Veteran filed his initial claim in October 1999.  The Board will therefore lay out the former criteria and the amended criteria for the benefit of comparing the criteria. 
 
Prior to September 2003, 38 C.F.R. § 1.71a, Diagnostic Code 5292 (2003), which addressed limitation of lumbar motion, provided for a 10 percent evaluation for a slight limitation of lumbar motion, a 20 percent rating for a moderate limitation of lumbar motion, and 40 percent for a severe limitation of lumbar motion.  
 
Prior to September 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent evaluation is warranted for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent evaluation requires severe lumbosacral strain with the accompanying symptoms of: listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of the joint space.  A 40 percent evaluation is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion.  

Prior to September 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293, which addressed intervertebral disc syndrome, provided for an evaluation of 10 percent for mild intervertebral disc syndrome, a 20 percent evaluation for moderate intervertebral disc syndrome with recurring attacks, and a 40 percent evaluation for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 
 
The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.
 
As of September 2002, an intervertebral disc syndrome was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).
 
For purposes of evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).
 
As of September 2003, the criteria for rating a lower back injury based on limited motion were revised to primarily consider the measurable functional impairment caused by the disability.  A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).
 
As of September 2003, the criteria for evaluating intervertebral disc syndrome, including the criteria for evaluation on the basis of incapacitating episodes, did not change, but the cite changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 
 
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2014).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  
 
Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id. at Note (1).
 
Analysis
 
The Veteran contends that his service-connected lower back disability warrants ratings higher than 10 percent from January 1, 2007 to June 25, 2011 and higher than 20 percent since June 26, 2011.  In a November 2008 statement, the Veteran reported that he missed four to six days of work a month due to lower back pain.  In an August 2010 statement, the Veteran requested a 20 percent rating for his back disability because he had to leave two to four hours early from work due to back pain approximately six to eight times per month.
 
At the January 2010 Board hearing, the Veteran testified that he was in constant pain, and that pain occasionally radiated down his legs.  He reported that he had missed three or four days of work during the prior month because of his back disability and that he occasionally had flare-ups that required a day or two of rest, but that he did not usually go to see a doctor when this occurred.
 
The Veteran's VA treatment records show occasional complaints related to lower back pain.  In May 2007, the Veteran reported having back pain, and it was noted that the Veteran had back pain with degenerative joint disease.  In June 2007 and November 2010, it was noted that the Veteran had chronic low back pain.  In January 2009, the Veteran reported having minor low back pain with no radicular pain.  At a March 2011 evaluation, the Veteran denied any muscle weakness, pain, joint stiffness, decreased range of motion, or instability.
 
At a July 2010 VA examination the appellant reported widespread musculoskeletal pain, stiffness, and achiness.  He reported having had radiating pain in his legs in the past, but not currently, and he could not remember which leg had been more painful.  The problem was noted to have "largely resolved over a period of weeks to months."  He did report moderate flare-ups which occurred every two to three weeks and lasted for a day or two.  He stated that on some days he could "barely move."  The Veteran reported a history of paresthesias, unsteadiness, fatigue, decreased motion, weakness, stiffness, spasm, and pain, but no urinary symptoms.  The Veteran indicated that he has had radiating pain up to his neck and down both legs.  On examination, the Veteran's gait was normal and there was no lordosis, scoliosis, ankylosis, spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Thoracolumbar motion studies revealed flexion to 60 degrees, extension to 5 degrees, left lateral flexion and rotation to 15 degrees, right lateral flexion and rotation to 20 degrees.
 
There was no objective evidence of pain on active range of motion, and no additional limitation or objective evidence of pain after three repetitive motions.  The examiner later noted that there was no objective way to measure pain.  The examiner noted that the Veteran has employed full time but his back pain caused problems with lifting and carrying.  X-rays of the lumbar spine showed mild osteophyte formation at L3 and L4.  

In October 2010, the examiner noted that he had reviewed the claims file.  In an October 2011 clarification, an additional physician noted that the Veteran's spine X-rays were nonremarkable for his age group and diagnosed him with chronic myofascial pain syndrome.
 
At a March 2013 VA examination, the Veteran reported having back pain and occasional right-sided sciatica.  Physical evaluation found some middle thoracic and lower lumbar area tenderness.  Lower extremity sensation was intact save for a slight decrease in the middle of the left foot.  Motor strength and pulses were normal.  The examiner diagnosed mid and low back pain, and noted that the pain flared approximately twice a month for four or five days.
 
Because the March 2013 VA examiner failed to adequately examine the Veteran's low back disability, including providing any range of motion testing for the thoracolumbar spine, the Appeals Management Center scheduled the Veteran for a new VA examination in September 2013.  As discussed above, the Veteran failed to appear for the September 2013 VA examination, and as the appellant has not submitted evidence showing good cause for his failure to appear or requested that another VA examination be scheduled, no further examination has been found to be warranted.
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that a rating of 20 percent, but no higher, is warranted since January 1, 2007.
 
At the outset, the Board notes that in a December 2011 rating decision, the Veteran was awarded an increased rating of 20 percent, effective June 26, 2011.  Upon reviewing the "Reasons for Decision" within this rating decision, however, it is clear that the Appeals Management Center intended to assign an effective date of July 26, 2010, the date that the VA examination was held at which it was found that forward thoracolumbar flexion was to 60 degrees, which warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  The text of the rating decision variously referenced this examination as occurring either on June 26, 2010, July 26, 2010, or June 26, 2011.  The rationale of the decision makes clear that the intended effective date was to be July 26, 2010.
 
Furthermore, the Board resolves reasonable doubt in the appellant's favor and acknowledges that while his thoracolumbar motion had worsened by July 26, 2010, it likely had worsened to that severity prior to the actual date of the examination.  Prior to this examination, the Veteran had not been given a VA examination since August 2005.  Taking into consideration the Veteran's lay statements regarding the unchanging severity of his back disability throughout the period on appeal, the Board accepts that a 20 percent rating since January 1, 2007 is warranted.
 
The evidence, however, preponderates against finding that a rating higher than 20 percent is warranted at any time during the period on appeal.  Under the regulations relating to limitation of motion in effect prior to 2003, while the Veteran showed restricted motion as well as pain on motion, any limitation has not been shown to inhibit his ability to work full time or to perform any of his daily tasks of living.  Moreover, the range of any limited motion shown is not more than moderate in degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

While the Veteran has reported having flare-ups, these flare-ups occurred only intermittently, between three or four times a month, and they are alleviated with rest.  The Veteran denies needing additional medical care during flare-ups and his back pain is managed with oral medication.  The Veteran's VA treatment records preponderate against finding that he has required significant treatment for his back, other than oral pain medication.  The Veteran is able to maintain a full time job, albeit with occasional absences or needing to leave work early.  This functional impairment, is not fully prohibitive of performing occupational tasks, but rather is indicative of "moderate" limitation of motion, which warrants the 20 percent he is currently assigned.  Id.  There is also no indication that the Veteran has met the criteria for a rating higher than 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), for lumbosacral strain, which similarly requires at the outset a finding that the disability is "severe."
 
Looking to the VA rating criteria regulations for limitation of motion that went into effect in September 2003, the Veteran's VA examination in July 2010 showed a thoracolumbar forward flexion of 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). While the VA examiner acknowledged that the Veteran had discomfort or pain upon motion, he found no objective clinical evidence of any further limitation of motion either due to pain or following repetitive motion.  At no point has any examiner found that the Veteran had favorable or unfavorable ankylosis of the entire spine or the entire thoracolumbar spine.  Id.  Given this finding a 40 percent rating is not in order under the new criteria.

There is also no evidence that the Veteran has been found to have any more severe range of motion limitation at any other time.  While the appellant's back disorder causes pain, especially with excessive activity, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  The Board empathizes with the Veteran, but without evidence of further physical restriction or painful motion that restricts functional motion in excess of that found on examination, pain, alone, does not provide an additional basis for a higher evaluation. Id.
 
While the Veteran has not been diagnosed with intervertebral disc syndrome, there is nonetheless no evidence indicating that any higher rating would be warranted under these criteria.  Considering the regulations for intervertebral disc disease prior to 2002, the Board again notes that the Veteran's low back disability is best characterized as "moderate."  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). Under these regulations, a rating higher than 20 percent is not warranted unless the Veteran demonstrates "severe intervertebral disc syndrome with recurring attacks and intermittent relief."  Id.  Under the rating criteria in effect since 2002, there is also no evidence that a rating higher than 20 percent is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Veteran has reported having flare-ups that require bed rest and have caused him to miss work or to leave work early, but he testified that he has not been on any doctor prescribed bed rest since at least 2005.  There is no evidence in the record of the Veteran being so incapacitated that he was instructed by a doctor to remain in bed for any period during the appellate term that would total at least four weeks of incapacitation, as would be required for a higher rating than 20 percent.  Id.
 
The Board has also considered whether separate ratings are warranted for any associated objective neurological abnormalities during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2014).  The Veteran has denied any bowel or bladder impairment, and while he has reported occasional pain radiating down his legs, there is no evidence of record of any diagnosis of a lower extremity neurological disorder.  The Veteran denied having any radicular pain in January 2009.  At the July 2010 VA examination, he reported that radiating pain had occurred primarily in the past, but now he could not even remember which leg had been affected.  The Veteran's VA treatment records do not show any complaints or treatment related to the lower extremities, and the Veteran has not indicated that he has ever been diagnosed with a lower extremity neurological disability.  The Board therefore finds that no separate additional ratings are warranted in connection with the service-connected low back disability at this time.
 
As a final matter, the Board has also considered whether the Veteran's residuals of a low back injury, strain and sacroiliitis, present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for an extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has reported that he still works full time, and while his disability has required him to have occasional absences from work, the Veteran has not asserted that it has caused him any further loss of income or productivity.  The record does not show that the Veteran has required any hospitalization during the appeals period, and he has reported that he is largely able to self-treat his low back disability through rest and taking oral medication as needed.  While the Veteran has indicated that his ability to exercise or perform strenuous tasks has been greatly impaired, this has primarily been attributed to his service-connected fibromyalgia, and not to his low back disability.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture due to the low back disorder.  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
 
Based on the foregoing, the Board finds that entitlement to a 20 percent rating, but no higher, is warranted for the Veteran's residuals of a low back injury, strain and sacroiliitis, since January 1, 2007.  The evidence of record preponderates against a finding that any rating higher than 20 percent is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to a rating of 20 percent, but no higher, for residuals of a low back injury, strain and sacroiliitis, since January 1, 2007 is granted, subject to the law and regulations governing the award of monetary benefits.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


